Name: Commission Regulation (EC) No 1315/2003 of 24 July 2003 determining the extent to which applications for import licences lodged in respect of subquota II for frozen meat of bovine animals, provided for in Regulation (EC) No 780/2003, can be accepted
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32003R1315Commission Regulation (EC) No 1315/2003 of 24 July 2003 determining the extent to which applications for import licences lodged in respect of subquota II for frozen meat of bovine animals, provided for in Regulation (EC) No 780/2003, can be accepted Official Journal L 186 , 25/07/2003 P. 0006 - 0006Commission Regulation (EC) No 1315/2003of 24 July 2003determining the extent to which applications for import licences lodged in respect of subquota II for frozen meat of bovine animals, provided for in Regulation (EC) No 780/2003, can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 780/2003 of 7 May 2003 opening and providing for the administration of a tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (1 July 2003 to 30 June 2004)(1), and in particular Article 12(4) thereof,Whereas:Article 12(2) of Regulation (EC) No 780/2003 fixes at 17225 tonnes the quantity of subquota II in respect of which approved operators can lodge an application for an import licence based on imports in the period 1 to 4 July 2003. As the import licences applied for exceed the available quantity, a reduction coefficient should be fixed in accordance with Article 12(4) of Regulation (EC) No 780/2003,HAS ADOPTED THIS REGULATION:Article 1Each application for an import licence lodged in accordance with Article 12(2) of Regulation (EC) No 780/2003 in the period 1 to 4 July 2003 shall be accepted at a rate of 3,8712 % of the quantities applied for.Article 2This Regulation shall enter into force on 25 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 114, 8.5.2003, p. 8.